          Case 1:20-mj-00239-DL Document 1-1 Filed 12/31/20 Page 1 of 6




                 AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
     FOR THE SAMSUNG GALAXY S9 CELLULAR TELEPHONE BEARING IMEI#:
    352411090424634 AND BEARING NASHUA POLICE DEPARTMENT PROPERTY
            NUMBER 20-5533-PR BELONGING TO TANNER RICCIARDI

I, Richard Sprankle, Drug Enforcement Administration (“DEA”) Task Force Officer (TFO),
hereby being duly sworn, depose and state as follows:
                                              Preface
1. The following affidavit is furnished to support a search warrant for the following: (1) a
    Samsung Galaxy S9 bearing IMEI #:352411090424634 and bearing Nashua Police
    Department property number 20-5533-PR which is currently located within the Nashua
    Police Department, as described in Attachment A.

2. Based upon information obtained from a variety of sources, including state law enforcement
   agents, admissions, direct observations and seized controlled substances, I submit that there
   is probable cause to believe that the Samsung Galaxy S9 contains evidence concerning the
   sale, and possession with the intent to sell controlled substances, and conspiracy to commit
   this crime in violation of 21 U.S.C. § 846 (conspiracy to distribute controlled substances) and
   21 U.S.C. § 841 (a)(1)(distribution of controlled substances), as described further in
   Attachment B.
                                             Background
3. I am a Task Force Officer with the United States Drug Enforcement Administration (“DEA”)
   and have been so employed since 2019. I am currently assigned to the Manchester New
   Hampshire District Office. I am currently employed by the Nashua New Hampshire Police
   Department as a police officer since 2010. My duties and responsibilities as a DEA Task
   Force Officer include the investigation of federal crimes, including violations of 21 U.S.C. §
   841(a)(1) and 21 U.S.C. § 846.

4. During my employment with DEA, as well as my time with the Nashua New Hampshire
   Police Department, I have participated in numerous investigations relating to the distribution
   of controlled substances, including heroin, fentanyl, oxycodone, cocaine, and other
   substances in violation of the federal anti-drug laws, including Title 21, United States Code.
   Based upon my training and experience, I am familiar with narcotics traffickers’ methods of
   operation, including the distribution, storage, and transportation of narcotics and the
   collection of money that constitutes the proceeds of narcotics trafficking activities. I am also
   familiar with the use of cellular telephone technology generally and as it is used to facilitate
   drug trafficking offenses.

5. Based upon my training and experience, I am familiar with drug traffickers’ methods of
   operation, including the distribution, storage, and transportation of drugs and the collection
   of money that constitutes the proceeds of drug trafficking activities. I am familiar with the
          Case 1:20-mj-00239-DL Document 1-1 Filed 12/31/20 Page 2 of 6




   types of packaging used to distribute controlled substances as well as equipment used such as
   scales, bags, pill presses and cutting agents. I am also familiar with drug-related
   paraphernalia and the equipment used to ingest controlled substances, such as syringes and
   smoking pipes. I have talked to drug dealers and listened to their conversations, so I am
   familiar with the coded language often used in these conversations. Because of my training
   and experience, I am familiar with new trends of concealing illegal drug trafficking. I also
   stay current on the latest technology used to investigate drug crimes. In sum, through my
   training, education, and experience, I have become familiar generally with the manner in
   which drug traffickers conduct their illegal activities, including purchasing, manufacturing,
   storing, and distributing drugs, the laundering of illegal proceeds, and the efforts of persons
   involved in such activity to avoid detection by law enforcement. Observations made and
   conclusions drawn throughout this affidavit that are based on my training and experience also
   include the training and experience of other law enforcement agents and officers with whom
   I have discussed these issues.

6. I am familiar with the facts and circumstances of this investigation from oral and written
   reports given to me by state and local police departments. Since this affidavit is being
   submitted for the limited purpose of establishing that probable cause exists to support the
   issuance of a search warrant, I have not included details about every aspect of the
   investigation. While this affidavit contains the material information I am aware of that is
   pertinent to the requested search warrant, it does not set forth all of my knowledge about this
   matter.

                                          Probable Cause

7. On October 1, 2020 at approximately 4:30 PM, Officer Ryan Fitzpatrick, Officer Corey
   Gobbi, and Officer Matthew Gigtos of the Nashua Police Department responded to the New
   Hampshire Probation and Parole Field Office located at 5 Pine Street Extension, Nashua, to
   assist Probation Parole Officer Thomas Harrington with an investigation concerning one of
   his probationers, Tanner Ricciardi.

8. Upon arrival, Officers made contact with PPO Harrington who advised that Tanner Ricciardi
   (Date of Birth:            1991 of                          Amherst, New Hampshire
   03031), had responded to his office for a routine check-in. During the course of Tanner’s
   check-in, he fai           screen                            arijuana, cocaine and fentanyl.
   PPO Harrington found a butane lighter, cellphone and $420 on his person. In
   accordance with the terms and conditions of probation, PPO Harrington examined
   Tanner’s cellular phone and viewed various text messages consistent with Tanner selling
   controlled substances. Specifically within the text messages, Tanner discussed selling “bags”
   and “gs” for a quantity of United States Currency. Based on my training and experience, I
   know that these terms are often used to refer to various amounts of controlled substances
          Case 1:20-mj-00239-DL Document 1-1 Filed 12/31/20 Page 3 of 6




   packaged for sale. At the time of this incident, PPO Harrington retained custody of Tanner’s
   cellular phone, identified as a Samsung Galaxy S9 bearing IMEI #:352411090424634.

9. PPO Harrington then spoke with a male, identified as Nicholas Guadagnoli (Date of Birth:
               1989 of                     Brookline, New Hampshire 03033), who had driven
   Tanner to the Field Office in a white Honda CRV bearing New Hampshire registration
              Guadagnoli provided consent to PPO Harrington to search the vehicle. During the
   search, PPO Harrington located a cigarette pack in the front right passenger glove
   compartment containing suspected opiate, which later tested positive at a lab for 7.8 grams of
   fentanyl.

10. Guadagnoli told Officer Harrington that he had no prior knowledge of the fentanyl located
    within the glove compartment. Upon questioning, Ricciardi told PPO Harrington that he had
    been seated in the front right passenger seat of the Honda CRV. Ricciardi further admitted to
    Officer Fitzpatrick that the fentanyl located within the cigarette pack belonged to him and
    that Guadangnoli had no prior knowledge of the substance. Based on the totality of
    evidence, Ricciardi was arrested and charged with Violating Probation and Possession with
    Intent to Distribute a Controlled Substance.

11. On October 23, 2020, Officer Gigtos listened to recordings of phone calls placed by Tanner
    Ricciardi during his incarceration at the Hillsborough County House of Corrections Valley
    Street Jail between October 2, 2020 and October 21, 2020. In one call, Ricciardi spoke to his
    mother and explained the reason for his arrest to include, “I was doing drugs, I had drugs, I
    was selling drugs” while also stating that it was “probably for the best”.

12. On December 8, 2020, Officer Gigtos made contact with PPO Harrington and took custody
    of the Samsung Galaxy S9 pending application for a search warrant. The phone had been
    placed in airplane mode on October 1, 2020. Through my training and experience, I am
    aware that narcotic dealers use cellular phones as tools to communicate with possible buyers
    of narcotics, as well as their own narcotics suppliers. Additionally, as a result of this
    investigation, probable cause exists to believe Ricciardi had communicated with individuals
    about drug sales on messaging platforms within his Samsung Galaxy S9. The scope of the
    search being sought is for the Samsung Galaxy S9 bearing IMEI #:352411090424634 and
    bearing Nashua Police Department property number 20-5533-PR which is currently located
    within the Nashua Police Department.
          Case 1:20-mj-00239-DL Document 1-1 Filed 12/31/20 Page 4 of 6




                                       /S/ Richard Sprankle
                                       RICHARD SPRANKLE
                                       Special Agent Drug Enforcement Administration




The affiant appeared before me by telephonic conference on this date pursuant to Fed. R. Crim.
P. 4.1 and affirmed under oath the content of this affidavit and application.



       Dec 31, 2020
 Date:____________                    ___________________________________
       12:05 P.M.
 Time:____________                    HONORABLE DANIEL J. LYNCH
                                      UNITED STATES MAGISTRATE JUDGE
         Case 1:20-mj-00239-DL Document 1-1 Filed 12/31/20 Page 5 of 6




                                   ATTACHMENT A

                                 Property to be Searched

        The scope of the search being sought is for the Samsung Galaxy S9 bearing IMEI
#:352411090424634 and bearing Nashua Police Department property number 20-5533-PR which
is currently located within the Nashua Police Department located at 28 Officer James Roche
Drive, Nashua, NH 03062.
      Case 1:20-mj-00239-DL Document 1-1 Filed 12/31/20 Page 6 of 6




                                  ATTACHMENT B

    The information sought on the cellular telephone is from September 1, 2020 through
October 1, 2020 for evidence that relates to the crime of Distribution of Controlled
Substances and Possession of Controlled Drug-With Intent to Distribute, to include but not
limited to:

       a. Contacts, call history, missed calls, received calls and dialed calls as these may
          identify the communication with supposed drug users, narcotics buyers and/or
          dealers.
       b. Text messages (SMS/MMS or chat applications, such as iMessages) as these
          messages may retain evidence of sales or planned sales of narcotics transactions.
       c. Social media applications, such as SnapChat and Facebook Messenger, as these
          are common methods drug dealers use to communicate with potential buyers.
       d. Voicemails and any other form of electronic communication, as these may contain
          evidence of verbal agreements of sales of narcotic drugs.
       e. Photographs and video which could contain images of narcotic drugs that were
          sent to potential buyers, as this is a common advertising practice used by drug
          dealers prior to a sale.
       f. Any other evidence of the crime of Possession of Controlled Drug-With Intent to
          Distribute in violation of New Hampshire Revised Statutes Annotated 318-B:2.
